Citation Nr: 1211519	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-27 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 15, 2003 for the grant of a total disability rating due to individual employability resulting from service-connected disability (TDIU), to include as due to clear and unmistakable error (CUE) in a May 2004 rating decision.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) due to herbicide exposure. 

3.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) due to herbicide exposure.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disability, to include as due to herbicide exposure. 

5.  Entitlement to service connection for a cardiac disability other than ischemic heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for a disability manifested by numbness and weakness of the bilateral lower extremities, to include as due to herbicide exposure. 

7.  Entitlement to additional compensation for aid and attendance for a spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970 and from June 1971 to October 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the claims file is currently held by the RO in Portland, Oregon. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in December 2011.  He also testified before a Decision Review Officer (DRO) at the RO in August 2008.  Transcripts of the hearings are of record.  

The reopened issue of entitlement to service connection for a lung disability and the claims for entitlement to service connection for disabilities of the skin, heart, and legs as well as the claim for aid and attendance for the Veteran's spouse are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to TDIU was granted in an unappealed May 2004 rating decision effective August 15, 2003.  

2.  The May 2004 rating decision's assignment of an effective date of August 15, 2003, for the grant of entitlement to TDIU was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebateable error that was outcome determinative.

3.  The claim for service connection for a lung disability, diagnosed as acute bronchitis and pneumonia, was initially denied in an unappealed November 1972 rating decision.  

4.  The Veteran made multiple attempts to reopen his claim for a lung disability and  entitlement to service connection for COPD was denied in December 1997.  Service connection for a lung disability to include COPD was most recently denied in an unappealed August 2003 rating decision.

5.  The evidence received since the August 2003 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The May 2004 rating decision did not contain CUE in its assignment of an effective date of August 15, 2003 for the grant of entitlement to TDIU; the criteria for an earlier effective date have not been met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).  

2.  New and material evidence has been received to reopen service connection for a lung disability, to include COPD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date Claim

In a May 2004 rating decision, the Veteran was awarded TDIU effective August 15, 2003.  The Veteran contends that an earlier effective date is warranted for the grant of TDIU, to include on the basis that CUE exists in the May 2004 rating decision.  

As a preliminary matter, the Board notes that the Veteran is precluded from seeking entitlement to an earlier effective date for the grant of TDIU on a non-CUE basis.  He did not disagree or initiate an appeal following the May 2004 rating decision that awarded TDIU and the rating decision has become final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  Accordingly, for the Veteran to prevail in his claim for an earlier effective date, the May 2004 rating decision assigning an effective date of August 15, 2003 for the award of TDIU must contain CUE.  

Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is essentially failure to apply correct statutory or regulatory provisions to correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover, merely to aver that CUE occurred is insufficient.  Fugo, 6 Vet. App. at 43.  A CUE claim must specify the bases for CUE; mere disagreement with how the facts were weighed and evaluated "can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44.  A CUE analysis is limited to a review of the evidence of record as of the issuance of the challenged decision.  Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).

In an August 2003 rating decision, the RO granted entitlement to service connection for PTSD with an initial 50 percent evaluation assigned effective November 22, 2002.  An increased 70 percent evaluation was granted in a March 2004 rating decision effective August 15, 2003.  The Veteran was provided notice of the March 2004 rating action in an April 2004 letter.  The letter also informed the Veteran that he may be entitled to compensation at a 100 percent rate if he was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was received from the Veteran on March 24, 2004.  TDIU was granted in a May 2004 rating decision effective August 15, 2003, the earliest date from which the Veteran met the schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a) (2003).  

The Veteran contends that an effective date earlier than August 15, 2003 is appropriate for the grant of TDIU as an earlier claim for the benefit was pending at the time of the May 2004 rating decision.  He testified during the December 2011 hearing that he initially filed a claim for TDIU in the 1990s while seeking to reopen entitlement to service connection for posttraumatic stress disorder (PTSD).  After review of the evidence, the Board finds that while the Veteran filed a January 1994 claim for TDIU while pursuing entitlement to service connection for PTSD, this claim was adjudicated in the August 2003 rating decision that awarded service connection for PTSD and was not pending at the time of the May 2004 rating decision. 

The Veteran's claim for entitlement to service connection for a psychiatric disorder was initially denied in an unappealed November 1972 rating decision.  The Veteran made several attempts to reopen his claim and an August 1984 rating decision denied service connection for the specific diagnosis of PTSD.  The Veteran continued to pursue claims for service connection for PTSD, and in January 1994 wrote to his senator asking for help with his claim for VA benefits.  In the January 1994 communication to the senator, the Veteran specifically noted that he was unable to maintain a job.  Similarly, in an April 2001 statement written in support of a pending claim for PTSD, the Veteran reported that he could not get a job and had no training that would make him employable.  

VA regulations at the time of the May 2004 rating decision defined an informal claim as any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA from a Veteran, his representative, or a Member of Congress.  38 C.F.R. § 3.155(a) (2003).  The informal claim must identify the benefits sought.  Id.  The Federal Circuit has held that where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  Hence, evidence of unemployability submitted during the course of a claim for service connection could constitute an informal claim for TDIU.  See also Norris v. West, 12 Vet.App. 413, 417 (1999) (stating that the Board must "review the claim, supporting documents, and oral testimony in a liberal manner to identify and adjudicate all reasonably raised claims").  The Board finds that the January 1994 statement from the Veteran constitutes evidence of unemployability submitted during the course of a claim for service connection, and is therefore considered an informal claim for TDIU.  Id.

As noted above, the RO eventually granted service connection for PTSD and assigned an initial 50 percent evaluation in an August 2003 rating decision.  Although the RO did not specifically address the pending claim for TDIU in its August 2003 rating decision, the decision clearly awarded less than a 100 percent disability rating for the Veteran's PTSD, his only service-connected disability.  The Board finds that the August 2003 rating decision is therefore deemed to have denied the pending claim for entitlement to TDIU in accordance with the Federal Circuit's decision in Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006) (if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied) and the Court's decision in Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) (where the RO assigns less than 100 percent for the service-connected disability upon which a TDIU claim is predicated, a claimant is understood to have "received general notice of the denial of [his] TDIU claim[].").  

The Board is cognizant of the Court's recent holding in Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), but finds that this decision does not alter the outcome in this case.  In Locklear, the Court held that while the assignment of a disability rating less than 100 percent generally serves as a final decision with regard to a claim for TDIU, the implicit denial rule is not for application when the Secretary explicitly separates the adjudication of one disability rating or benefit from another.  Locklear at 316.  The Court found that the VA had separated a claim for TDIU from an underlying claim for an increased rating by specifically referring the claim for TDIU for adjudication in a previous Board decision.  Id at 317.

In this case, the claim for TDIU was never explicitly separated from the pending claim for service connection for PTSD.  VA did not separately refer, develop, or adjudicate the claim for TDIU until just prior to the award of the benefit in the May 2004 rating decision.  Thus, the implicit denial rule applies to the current case and the Veteran's January 1994 informal claim for TDIU is deemed denied by the August 2003 rating decision assigning less than a total disability evaluation for PTSD.  Similarly, any other earlier informal claim for TDIU would have been addressed by the August 2003 rating decision in accordance with Deshotel and Ingram.  The May 2004 rating decision was therefore correct in its application of the law and regulatory provisions to the relevant facts with respect to whether the record contains an earlier pending claim for TDIU.  

The May 2004 rating decision assigned an effective date of August 15, 2003 for TDIU as it was the earliest date that the Veteran met the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a) (2003).  At the time of the May 2004 rating decision, the grant of TDIU was considered an award of increased disability compensation for purposes of assigning an effective date.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Under these provisions, if unemployability due to service-connected disabilities occurred within one year prior to the date of claim, TDIU is effective as of the date unemployability was "factually ascertainable."  If unemployability occurred more than one year prior to the claim, the TDIU is effective the date of claim.  If unemployability occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o);  Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

In the May 2004 rating decision, the RO noted that the Veteran's VA Form 21-8940, received in March 2004, indicated that he had last worked full-time in 1998.  However, the Veteran testified in December 2011 that he continued to work through 2003.  Additionally, he first met the criteria for a grant of TDIU under 38 C.F.R. § 4.16(a) on August 15, 2003, the date his only service-connected disability, PTSD, was rated as 70 percent disabling.  Thus, it is factually ascertainably that the Veteran became unemployable on August 15, 2003, the date he first met the criteria for the benefit.  This date is within a year prior to the date his claim was received in March 2004, therefore, the assignment of an effective date of August 15, 2003 for the award of TDIU was made in accordance with 38 C.F.R. § 3.400 and is not CUE.  

The appellant has not demonstrated that the law in effect during the May 2004 rating decision was incorrectly applied.  The RO found that the Veteran became unemployable within one year prior to the date his claim was received and correctly applied the statutes and regulatory provisions in effect at that time.  The appellant may disagree with how the evidence was weighed by the RO in coming to this conclusion, but an attack on how the facts were weighed at the time of the May 2004 rating decision cannot constitute a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process).  The appellant has also not shown that the correct facts, as they were known at the time, were not before the adjudicators.  Although he contends that a claim for TDIU was pending since the 1990s, as demonstrated above, this was not the case.  Given the law in effect during the May 2004 rating decision and the evidence of record, there is no showing that the RO committed CUE in its rating decision with respect to the assignment of August 15, 2003 as the effective date for the grant of TDIU benefits.  CUE has not been shown in the May 2004 rating decision, and the claim must be denied.  


Claim to Reopen

Entitlement to service connection for a lung disability, diagnosed as acute bronchitis and pneumonia was initially denied by the RO in a November 1972 rating decision.  The RO found that the evidence of record did not establish the presence of a current chronic lung disability.  The Veteran did not appeal the November 1972 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran made multiple attempts to reopen his claim for service connection for a lung disability.  In a December 1997 rating decision the RO addressed the specific diagnosis of COPD and found that it developed many years after the Veteran's separation from active duty and was not otherwise related to service.  The Veteran continued to seek service connection for a lung disability and was most recently denied in an August 2003 rating decision.  

The evidence received since the August 2003 rating decision includes numerous records of VA treatment and the Veteran's testimony in support of his claim.  The current evidence of record indicates that the Veteran was diagnosed with COPD in January 1993 at the Fort Harrison VA Medical Center (VAMC).  He has continued to undergo treatment for COPD and testified in December 2011 that he believed it was related to herbicide exposure during his service in Vietnam.  This evidence is new as it was not previously considered and is also material as it relates to previously unestablished facts-the presence of a current lung condition and a possible link between the disability and the Veteran's presumed exposure to herbicides during active duty.  New and material evidence has therefore been received and reopening of the claim for entitlement to service connection is warranted.  The reopened claim will not be adjudicated on the merits now; rather, it is addressed in the REMAND portion of this decision.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has substantially satisfied the duties to notify and assist with respect to the claim to reopen service connection for a lung disability.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  Regarding the claim for an earlier effective date for the grant of TDIU, the notice and duty to assist provisions of the VCAA are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).


ORDER

Entitlement to an effective date earlier than August 15, 2003 for the grant of TDIU, to include as due to CUE in a May 2004 rating decision, is denied.

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a lung disability, to include COPD due to herbicide exposure, is granted. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the Veteran's other claims for entitlement to service connection and for additional compensation based on aid and attendance for his spouse.  During the December 2011 hearing, the Veteran reported receiving treatment at multiple VA facilities including the Houston, Waco, Madison, Tomah, and Spokane VAMCs.  He also reported receiving treatment at other VA hospitals in November 1983 and August 2007 statements.  The record currently contains treatment records from numerous VAMCs, but the Veteran's testimony and statements indicate that there are still outstanding records that have not been obtained.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Regarding the claim for additional compensation for aid and attendance for the Veteran's spouse, the record also indicates that there are additional records of private treatment that have not been associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of treatment reported by private physicians).  In a December 2006 statement, the Veteran identified several private doctors who had treated his wife, and the record does not indicate that efforts have been made to obtain records from all these physicians.  In addition, the Veteran testified in December 2011 that his wife had received treatment from Oregon Health and Science University (OHSU).  Upon remand, records from these private facilities should be requested and associated with the claims file.

The Board also finds that VA examinations are necessary to determine the nature and etiology of the Veteran's claimed COPD, skin, cardiac, and lower extremity disabilities.  He testified in December 2011 that the claimed conditions were diagnosed in the 1980s and 1990s and incurred due to active duty service and possible herbicide exposure in the Republic of Vietnam.  However, the record currently before the Board does not contain clear diagnoses of the Veteran's claimed conditions, including a disability of the lower extremities which the Veteran has described as both neurological and vascular in origin.  The Veteran is competent to report symptoms of current disabilities such as skin problems and numbness in his legs.  Therefore, VA examinations are necessary to clarify the nature of the service connection claims on appeal and determine whether any diagnosed conditions are related to active duty service, to include herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Request complete records of treatment from the Houston, Waco, Madison, Tomah, Indianapolis, and Boise VAMCs.  Records should also be obtained from the Portland VAMC for the period beginning March 2009. 

All efforts to obtain these records must be documented in the claims file.  If records from any of the above facilities are not available, the record should contain a memorandum stating this fact.  

2.  Provide the Veteran medical release forms and request that he execute them to allow VA to obtain records of treatment from his wife's private physicians.   The Veteran should be informed that releases for Drs. Chapin, Grant and OHSU are specifically requested.  

If medical release forms are received, obtain records of treatment from the private physicians and facilities identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Then, schedule a VA examination with an examiner with appropriate expertise to render an opinion regarding the nature and etiology of the Veteran's claimed lung disability.  The examination report should indicate that the entire claims file was reviewed.  

Based on a physical examination of the Veteran, and after review of the claims file, the examiner should identify all current respiratory disabilities, to include COPD.  The examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's respiratory disabilities were incurred due to any incident of active duty service, to include his presumed exposure to herbicides.  The requested opinion must include a full rationale.  

4.  Schedule a VA examination with an examiner with appropriate expertise to render an opinion regarding the nature and etiology of the Veteran's claimed skin disability.  The examination report should indicate that the entire claims file was reviewed.  

Based on a physical examination of the Veteran, and after review of the claims file, the examiner should identify all current dermatological disabilities, to include any lipomas or past incidences of melanoma.  The examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's skin disorders were incurred due to any incident of active duty service, to include his presumed exposure to herbicides.  The requested opinion must include a full rationale.  

5.  Schedule a VA examination with an examiner with appropriate expertise to render an opinion regarding the nature and etiology of the Veteran's claimed heart disability.  The examination report should indicate that the entire claims file was reviewed.  

Based on a physical examination of the Veteran, and after review of the claims file, the examiner should identify all current cardiac disabilities other than ischemic heart disease, to include a heart murmur.  The examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current cardiac disabilities other than heart disease were incurred due to any incident of active duty service or caused or aggravated by service-connected PTSD.  The requested opinion must include a full rationale.  

6.  Schedule a VA examination with an examiner with appropriate expertise to render an opinion regarding the nature and etiology of the Veteran's claimed lower extremity disability with possible neurological and vascular components.  The examination report should indicate that the entire claims file was reviewed.  

Based on a physical examination of the Veteran, and after review of the claims file, the examiner should identify all current disabilities of the lower extremities, to include any neurological or vascular disorders.  The examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's leg numbness and weakness were incurred due to any incident of active duty service, to include his presumed exposure to herbicides.  The requested opinion must include a full rationale.  

7.  After completion of the above development, readjudicate the claims on appeal.  If the claims remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an adequate opportunity for response before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


